Citation Nr: 9919600	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-21 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
February 1945.  He died in March 1993.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case was remanded by the Board in November 1996 to 
obtain additional medical evidence.  After additional 
clinical records were obtained, an additional hearing was 
held before a hearing officer at the RO, and medical opinions 
were obtained, the hearing officer again denied the claim and 
a supplemental statement of the case was issued.  The 
appellant was then asked to submit evidence with regard to 
the veteran's tobacco use history so the RO could evaluate 
her claim concerning tobacco use beginning in service as a 
contributing cause of the veteran's death.  After she 
submitted a statement in that regard, the RO issued a 
decision in which it found that the new evidence (a copy of 
medical records previously in the file and the statement of 
the appellant) did not justify reopening the claim since it 
did not create a reasonable possibility that it would change 
the outcome of the decision.  The RO then obtained two more 
medical opinions and issued a supplemental statement of the 
case in which it repeated its reference to the reasonable 
possibility standard.  In that supplemental statement of the 
case the RO did go on to explain reasons and bases for 
denying the claim in addition to the reference to the new and 
material evidence rationale.  The Board recognizes that the 
reasonable possibility standard is the Colvin test [Colvin v. 
Derwinski, 1 Vet.App. 171 (1991)] rejected by the Federal 
Circuit Court of Appeals in Hodge v. West 155 F.3d 1356 (Fed. 
Cir. 1998).  While the use of the Colvin test in particular 
and, in a more general sense, the use of the new and material 
evidence standard was inappropriate since there has been no 
final decision in this case, in light of the subsequent 
response by the appellant and her representative, it is clear 
that they were not misled by the approach used by the RO and 
that the appellant would not be prejudiced by the Board 
deciding the case without further consideration by the RO.  
Bernard v. Brown, 4 Vet.App. 384 (1993).


FINDINGS OF FACT

1.  The pneumonia, chronic obstructive pulmonary disease and 
coronary artery disease which caused the veteran's death in 
March 1993 were not manifested in service, cardiovascular 
disease was not manifested within one year after the 
veteran's separation from service, and none of those 
disorders was caused by the veteran's service connected 
residuals of a shrapnel wound of the abdomen.

2.  The evidence does not show that pneumonia, chronic 
obstructive pulmonary disease or coronary artery disease 
resulted from tobacco use during service or that it resulted 
from nicotine use dependence acquired during service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.312 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reveal that the veteran was wounded 
by shrapnel in June 1944.  He was taken to a field hospital 
where he had a splenectomy and repair of perforations of the 
jejunum.  He developed abdominal cramps and vomiting.  X-ray 
revealed a sharply angulated area with constriction of the 
lumen of the small bowel.  In October 1944 surgery was done 
to release an intestinal obstruction and a rotated bowel.  On 
physical examination in December 1944, it was reported that 
the thorax was symmetrical.  Expansion was equal and 
sufficient.  There was a scar in the midaxillary line in the 
7th intercostal space.  The left diaphragm was higher in the 
axillary line.  Excursion was poor.  There was vesicular 
breathing over both lungs.  There were no rales or wheezing.  
The borders and configuration of the heart were normal.  
There was no murmur.  Pulse was regular at a rate of 76.  
Blood pressure was100/60.  

On VA examination in March 1948, the veteran's complaints 
included that his heart beat fast on exertion.  Pulse was 104 
seated and 120 three minutes after exercise.  Blood pressure 
was 118/80.  The heart was not enlarged and there were no 
murmurs.  The respiratory system was reported to be normal.  
Percussion notes were normal.  Breath sounds were vesicular 
and there were no rales.  An electrocardiogram showed mild 
sinus arrhythmia, but was considered normal.  A chest x-ray 
showed that the heart and lungs were within normal limits.

On VA examination in July 1950 it was reported that the 
cardiovascular and respiratory systems were normal.  A chest 
x-ray was reported to be normal.

The veteran was hospitalized at a VA facility from May to 
June 1983.  He complained of worsening shortness of breath 
over several days.  It was reported that he had a history of 
chronic lung disease secondary to cigarette abuse.  He had no 
hospitalizations and had been on no medication for lung 
disease.  He reported a chronic cough productive of white to 
yellowish sputum.  He reported having smoked 2 packs of 
cigarettes per day for 40 years.  Examination revealed that 
his pulse was 88.  Blood pressure was 190/90.  Breath sounds 
were decreased throughout without rales.  There were diffuse 
rhonchi and occasional inspiratory wheezes in the right base.  
Heart rate was regular.  There was a Grade II/IV systolic 
ejection murmur at the lower left sternal border.  Chest x-
ray showed no infiltrates and positive bullae in the upper 
lung fields.  The lungs were hyperinflated.  An 
electrocardiogram showed a normal sinus rhythm and no acute 
changes.  Diagnoses included chronic obstructive pulmonary 
disease (COPD) secondary to cigarette abuse and history of 
cigarette abuse.

During hospitalization at a VA facility in July 1983 the 
veteran reported that he had stopped smoking in May 1983.  
Also during that period of hospitalization it was reported 
that a chest x-ray revealed increased AP diameter.  The 
diaphragms were flat.  The left heart border was reportedly 
somewhat unusual in shape probably secondary to his abdominal 
surgery.  

The veteran was hospitalized at a VA facility in November and 
December 1983 with a one week history of substernal chest 
pain radiating into his shoulders.  A myocardial infarction 
was diagnosed by electrocardiogram evolution and CPK 
isoenzyme elevation.  Chest x-ray did not reveal cardiomegaly 
or pulmonary vascular congestion.  

A chest x-ray during hospitalization at a VA facility in 
October 1988 revealed bilateral lower lobe fibrotic changes 
with prominent right upper lobe bullous disease and no 
infiltrates or effusions and no change from previous studies.

In a statement dated in February 1989, M. N. Kahn, M.D., 
reported that he had examined chest x-rays provided by the 
family of the veteran.  He stated that the x-rays showed COPD 
and chronic fibrosis, possibly old scarring caused by a 
gunshot wound sustained during the war.

The veteran was hospitalized at VA facilities on several 
occasions between August 1990 and February 1993 for treatment 
of worsening COPD and arteriosclerotic heart disease.  In 
March 1993 he was admitted to a VA facility complaining of 
increasing shortness of breath.  It was reported that he had 
become short of breath while watching television in bed.  
There was no chest pain, tightness, palpitations or 
diaphoresis.  The pain slowly eased with sublingual 
nitroglycerin.  Pain recurred in three to four hours and was 
again relieved with sublingual nitroglycerin.  Examination 
revealed that his pulse was 122.  Blood pressure was 160/64.  
Respiration was 22.  The lungs showed very poor air movement 
with rhonchi throughout and positive accessory muscle use.  
The heart rate was irregularly irregular.  He was in extreme 
respiratory distress with atrial fibrillation and rapid 
ventricular response.  CPK's were positive for myocardial 
infarction.  His condition improved over the first 24 hours.  
An echocardiogram revealed hyperdynamic ventricle without 
wall motion abnormalities and with normal ejection fraction.  
His respiratory status continued to worsen and he required 
100% oxygen by facemask.  He died on March [redacted] 1993.

The veteran's certificate of death shows that the cause of 
his death was pneumonia due to COPD due to coronary artery 
disease.  No autopsy was performed.

The appellant testified at a hearing before the Board in 
October 1996.  She stated that she had known the veteran 
since 1973 and that they were married in 1979.  She related 
that the veteran told her that he got cigarettes with his 
lunch box in service and that she believed that that was 
where his use of cigarettes started.  She indicated that he 
had never told her of smoking cigarettes prior to service.  
She further stated that during service the veteran developed 
heart palpitations.  She reported that when she met the 
veteran in 1973 he had difficulty walking half a block.  

The appellant testified at a hearing before a hearing officer 
at the RO in May 1997.  She requested that a statement be 
obtained from a VA doctor who had treated the veteran during 
his lifetime.

In a letter dated in June 1997 the VA doctor stated that he 
had treated the veteran for several years at a VA facility.  
He reported that the veteran's predominant illness was COPD.  
He stated that the major causes of the veteran's disability 
were COPD and cigarette smoking.  He also stated that the 
veteran's previous thoracotomy and the resultant scarring 
contributed to his disability.  He based that opinion on the 
fact that surgery can lead to fibrosis and a reduced 
pulmonary functional capacity.  He related that he could not 
assess the degree to which any such scarring was a 
contributing factor.

In a memorandum dated in August 1997 a VA doctor indicated he 
reviewed the veteran's medical records and concluded that 
left hydrothorax noted in June 1944 cleared, and no pleural 
thickening, adhesion or fibrosis was seen on X-rays in 
September 1944 and December 1994.  He opined that the veteran 
had no lung or cardiac problem until 1983 when he was 
diagnosed as having COPD and arteriosclerotic cardiovascular 
disease.  He stated that while surgery can lead to fibrosis 
and a reduced pulmonary function, that was not shown by the 
veteran's record.

In a statement dated in January 1998 the appellant reported 
that it was her understanding that the veteran began smoking 
cigarettes in service.  She stated that he quit smoking in 
May 1983 when he was told that he had emphysema.  She stated 
that he had smoked an average of two packs per day and that 
he never smoked again after quitting.

The veteran's file was reviewed by a VA medical specialist in 
cardiology.  In an opinion dated in October 1998 that 
physician noted that a March 1948 chest x-ray showed normal 
heart and lungs.  The physician also noted that an EKG 
finding of mild sinus arrhythmia was a normal finding.  It 
was noted that the veteran smoked two packs of cigarettes a 
day for forty years until 1983 and that serum cholesterol of 
305 mg/100 ml was reported in 1991.  The physician noted that 
a 1983 chest x-ray reportedly showed "the left heart border 
had a somewhat unusual shape probably secondary to his 
abdominal surgery."  However, the physician also noted that 
a 1993 echocardiogram showed a hyperdynamic ventricle, no 
wall abnormalities and a normal left ventricular ejection 
fraction.  The physician opined that an echocardiogram 
provides a more accurate estimate of the structure and 
function of the heart than does a chest x-ray.  During his 
terminal hospitalization the veteran had several episodes of 
atrial fibrillation with rapid ventricular response which may 
have been related to his severe COPD as well as his coronary 
artery disease.  Cardiac enzymes were interpreted as 
consistent with myocardial infarction.  The physician opined 
that there was no scientific or medical evidence which could 
establish a linkage between the shrapnel wound sustained by 
the veteran in 1944 and the development of coronary artery 
disease which did not become manifest until 1983.  The 
physician stated that it was much more likely that the 
veteran's coronary artery disease was related to his male 
gender, age, history of heavy cigarette smoking and elevated 
serum cholesterol, all of which are known powerful risk 
factors for the development of coronary artery disease. 

The veteran's file was also reviewed by a VA medical 
specialist in pulmonary diseases who concluded that the 
veteran did not sustain any long term compromise of pulmonary 
function as a direct consequence of the shrapnel injury 
sustained in 1944.  The physician opined that the veteran's 
respiratory difficulties later in life were a consequence of 
smoking-induced COPD.  

To establish service connection for the cause of the 
veteran's death the appellant must show that a service 
connected disability caused or contributed to cause death.  
38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.312 (1998).

Service connection may be established in several ways, 
including on a "direct" basis, on the basis of 
"aggravation," and on a "secondary" basis.  38 U.S.C.A. 
§§ 101(16), 1110, 1153; 38 C.F.R. §§ 3.303, 3.304(a), (b), 
(c), 3.306(a), (b), 3.310(a).  Direct service connection may 
be established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  
§ 3.303(a), (b), (d).

Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

If cardiovascular-renal disease is manifested to a 
compensable degree within one year of the veteran's discharge 
from service, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well- grounded 
claim, as required by 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one that is plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In cases in which the 
determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well- 
grounded claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  In the context of this claim, competent medical 
evidence relating the veteran's death to service or to a 
service-connected disability is needed to support the claim.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet.App. 240, 243 (1996); Gregory v Brown, 8 
Vet.App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 
Vet.App. 136, 140 (1994); Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).

Here, the evidence does not show that the COPD or 
arteriosclerotic cardiovascular disease had their onset in 
service or were aggravated during service or that 
arteriosclerotic cardiovascular disease was manifested during 
the first post-service year.  Service medical records contain 
no evidence of pulmonary or cardiovascular disease and none 
was shown on VA examinations in March 1948 and July 1950.  
The only unusual finding on either of those examinations was 
the electrocardiogram finding of mild sinus arrhythmia in 
1948.  This was interpreted as normal by a VA specialist in 
cardiology.  The earliest evidence of abnormalities of the 
pulmonary and cardiovascular systems consists of records from 
the veteran's hospitalization in 1983.  Since the appellant 
has presented no evidence tending to prove that pulmonary or 
cardiovascular disease began during service or that 
cardiovascular disease was shown within one year after 
separation from service, the Board finds no basis for a grant 
of service connection for the cause of the veteran's death 
based on service incurrence in this case and her claim in 
that regard is not well-grounded.  Caluza v. Brown, 7 
Vet.App. 498 (1995).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary disability, the secondary 
disability shall be considered a part of the original 
disability.  38 C.F.R. § 3.310(a).

A precedent opinion by the VA General Counsel, (which is 
binding upon the Board pursuant to 38 U.S.C.A. § 7104(c)), 
clarifies when benefits may be awarded based on in-service 
tobacco use.  This opinion states that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
in line of duty in the active military, naval, or air 
service.  VAOPGCPREC 2-93 (January 1993).

The General Counsel issued a clarification of this opinion in 
June 1993, and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service, but 
rather states that any disability allegedly related to 
tobacco use which is not diagnosed until after service would 
not preclude establishment of service connection; however, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration.  
VAOPGCPREC 2-93 (June 1993). (Explanation of VAOPGCPREC 2-93 
issued in January 1993).

Considering the evidence in this case in light of the above 
stated principles the Board first notes that the evidence is 
far from conclusive on the point of when the veteran began 
smoking.  Service medical records contain no evidence of 
pulmonary or cardiovascular disease, and none was shown on VA 
examinations in March 1948 and July 1950.  The earliest 
evidence of abnormalities of the pulmonary and cardiovascular 
systems was when the veteran was hospitalized in 1983.  The 
evidence shows that the veteran smoked during the almost 
forty years between his separation from service and the 
diagnoses of COPD and cardiovascular disease in 1983.  
Therefore, the Board concludes that it is not shown that his 
chronic obstructive pulmonary disease and arteriosclerotic 
cardiovascular disease resulted from use of tobacco during 
service.  Accordingly, service connection on a direct basis 
is not warranted in this case and the appellant's claim in 
that regard is not well-grounded.  Caluza, 7 Vet.App. 498.

Regarding secondary service connection, a precedent opinion 
was issued by the VA General Counsel to clarify when service 
connection may be granted for tobacco-related disability on 
the basis that such disability is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  Specifically, the VA General Counsel found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  These are questions that 
must be answered by adjudication personnel applying 
established medical principles to the facts of particular 
claims.  VAOPGCPREC 19-97 (May 1997).

In the May 1997 General Counsel Opinion discussed above, it 
was noted that in a May 5, 1997, memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  The 
General Counsel made the following statement: "[A]ssuming 
the conclusion of the Under Secretary for Health that 
nicotine dependence may be considered a disease for 
compensation purposes is adopted by adjudicators, secondary 
service connection may be established, under the terms of 38 
C.F.R. § 3.310(a), only if a veteran's nicotine dependence, 
which arose in service, and resulting tobacco use may be 
considered the proximate cause of the disability or death 
which is the basis of the claim."  VAOPGCPREC 19-97 (May 
1997).

In this case, the appellant has failed to present any 
evidence other than her own suppositions concerning the 
question of whether the veteran acquired a dependence on 
nicotine in service.  The Board notes that the evidence is 
far from conclusive on the point of when the veteran began 
smoking.  Even the appellant does not assert that the veteran 
told her that he first smoked during service or that he 
acquired nicotine dependence in service.  The appellant 
points to a medical record dated in 1983 in which the veteran 
reported that he had smoked for 40 years.  However, the 
veteran was in service for only the last two months of 1943 
and the veteran's recall of when he began smoking, as 
reported to a doctor who indicated a 40 year history of 
smoking in clinical records, cannot be taken as exact.  The 
appellant has provided medical evidence linking the veteran's 
use of tobacco to his chronic obstructive pulmonary disease.  
However, she has not presented evidence of nicotine 
dependence or the onset of such dependence during the 
veteran's active military service.  In the absence of such 
evidence, the appellant's claim with regard to secondary 
service connection for chronic obstructive pulmonary disease 
or cardiovascular disease as a condition contributing to 
cause the veteran's death is not well-grounded.  Caluza, 7 
Vet.App. 498.
There remains one theory upon which the appellant asserts a 
basis for granting service connection for the cause of the 
veteran's death.  During service the veteran sustained a 
shrapnel wound of the abdomen which necessitated a 
splenectomy and later surgery to release an intestinal 
obstruction and a rotated bowel.  In 1948 a combined rating 
of 40 percent was assigned for the disability resulting from 
that injury and that rating remained in effect for the 
remainder of the veteran's life.  The appellant has asserted 
that the shrapnel wound or the surgery following that wound 
affected the veteran's lungs.  In a June 1997 statement, a VA 
doctor who had treated the veteran during his lifetime 
indicated that the major causes of the veteran's disability 
were COPD and cigarette smoking.  He added that the veteran's 
previous thoracotomy and resultant scarring contributed to 
his disability.  He stated that surgery can lead to fibrosis 
and a reduced pulmonary capacity.  (The Board notes that he 
did not specifically aver that that happened in the veteran's 
case.)  In August 1997 another VA physician reviewed the 
veteran's medical records and stated that while surgery can 
lead to fibrosis and reduced pulmonary capacity, that was not 
shown by the record in this case.  In October 1998 the 
veteran's file was reviewed by VA specialists in cardiology 
and pulmonary diseases.  The cardiologist stated that there 
was no scientific or medical evidence to establish a linkage 
between the veteran's shrapnel wound and his cardiovascular 
disease.  The specialist in pulmonary diseases concluded that 
the veteran did not sustain any long term compromise of 
pulmonary function as a result of his shrapnel injury.  Since 
the preponderance of the evidence is against the appellant's 
theory that there was a nexus between the veteran's shrapnel 
wound residuals and COPD or cardiovascular disease which 
resulted in his death, this portion of the claim, likewise, 
must be denied.








ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

